DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the end portion “15” described in paragraph 45 is not shown in the drawings.  In figure 5 the reference nos. “13aa” leadline is not identifying the guide bumper supporting member, for instance see “13aa” in figure 7 where the guide bumper member is identified correctly. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, is indefinite, it is unclear from the language if the bumper supporting part extends from the lamp housing or extends toward a side outer panel, or both.  In figure 5 the bumper supporting part (unnumbered) appears to extend upward from the light housing 13a.    
In claim 6 the language is indefinite and confusing.  In line 2 therein the phrase “fastened to an inner side of a portion, which is adjacent to the guide bumper member, of the guide bumper supporting part” is unclear, a “portion” of what is left to question.  A portion of the vehicle body or a portion of the guide bumper supporting part?  Isn’t the bolt along with the bumper supporting part fastened to a portion of the vehicle body?
Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6	Claims 1, 2, 6, 8, 9 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shubring US Patent No. 7,014,258.
The Shubring patent discloses a rear tailgate comprising:
a tailgate guide bumper configured to be installed between a tailgate configured to be opened to a rear of the vehicle and a vehicle body of the vehicle to support the tailgate in a widthwise direction of the vehicle, the tailgate guide bumper comprising:
a guide bumper member (76, 52)fastened to one side of the tailgate (66, 90); and a guide bumper supporting part (18, 36) configured to be in contact with the guide bumper member when the tailgate is closed to support load applied in a widthwise direction of the tailgate (see column 2, lines 46-60),
wherein the guide bumper member and the guide bumper supporting part are installed to be adjacent to a lamp installed at the rear of the vehicle (see figure 1 and column 3 lines 9-13).

In regard to claim 2, Shubring discloses the bumper/supporting part, located at the broken circles areas as seen in figure 1 are spaced apart from the lower end of the tailgate.     

In regard to claim 6, Shubring discloses a bolt 110, 112 for fastening the guide bumper supporting part to the vehicle body adjacent the position of the guide bumper member.

In regard to claim 8, Shubring discloses the guide bumper supporting part as being made from plastic, see column 8, lines 41-49.

In regard to claim 9, Shubring in figures 4 and 5 discloses bolts (53) for fastening the bumper members to inner panels (66, 90) of the tailgate.

In regard to claim 11, Shubring in figure 4 discloses a top bolt 53 near the center of the bumper member used for fastening the bumper member to the tailgate.



In regard to claim 13, Shubring illustrates rear combination lamps in figure 1.



Claim Rejections - 35 USC § 103
7	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shubring US Patent No. 7,014,258 in view Schonitzer US Patent No. 3,008,174.
Shubring discloses the limitations of the claims as applied above.  
The claimed inventions is distinguishable from Shubring by its recitation of the guide bumper supporting member fastened in the widthwise direction.

It is deemed to have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify Schubring to incorporate bolts along the widthwise direction of the vehicle tailgate door as taught by Schonitzer to better reduce chucking and rattling of the tailgate.

10	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shubring US Patent No. 7,014,258 in view of Mass US Patent No. 5,482,348.
Shubring discloses the limitations of the claims as applied above.  Shubring discloses the bumper member 52 as being made from a wedge 58 engaging surface joined to a support plate 56.  The wedge is made from plastic material see column 8, lines 41-49.  The plate material is not disclosed.
The claimed inventions is distinguishable from Shubring by its recitation of the guide bumper member supporting part being made from plastic and a steel material.
The Mass patent discloses a bumper for a vehicle hood door.  The bumper pin 30 comprising a steel shank 36 and rubber head 34.     
	It is deemed to have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the bumper plate in Schubring from steel as taught by Mass to provide a long lasting durable bumper that is well connected to the tailgate panel.
Allowable Subject Matter
11	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12	Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO 892 form are cited for their bumpers positioned on lift-gate vehicle doors
14	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                           
/JASON S MORROW/Primary Examiner, Art Unit 3612